Citation Nr: 0414623	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  04-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for lung cancer claimed as 
secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from March 1960 to April 1968.
The current appeal arose from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  The RO denied entitlement to 
service connection for lung cancer claimed as secondary to AO 
exposure.

In December 2003 the veteran provided oral testimony before a 
Decision Review Officer (DRO) at the RO, a transcript of 
which has been associated with the claims file.

In April 2004 the veteran and his son provided oral testimony 
before the undersigned Veterans Law Judge via a video 
conference with the RO.  A transcript of their testimony has 
been associated with the claims file.

In May 2004 the Board granted the representative's motion to 
advance the veteran's case on the Board's docket.


FINDINGS OF FACT

1.  Lung cancer was not shown in active service or for many 
years thereafter.

2.  Lung cancer was not disabling to a compensable degree 
during the first post service year.

3.  The veteran has testified under oath on two occasions and 
has submitted a sworn statement to the effect that he stopped 
of in Tan Son Nhut Air Base in Saigon for approximately two 
hours on his way to his duty assignment in Takhli, Thailand.

4.  In January 2003 while undergoing preoperative work-up for 
shoulder surgery the veteran was found to have small cell 
lung cancer.

5.  The probative and competent medical evidence of record 
establishes that the veteran's lung cancer cannot 
satisfactorily be dissociated from exposure to AO in Vietnam.


CONCLUSION OF LAW

Lung cancer may be presumed to have been incurred in active 
service as secondary to AO exposure.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(a), (e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records contain no findings or evidence 
of lung cancer.  Administrative personnel records show that 
the veteran was assigned as a munitions specialist to Takhli 
Air Base in Thailand, in January 1966.  His records of 
service (DD-214) show that his military occupational 
specialty was aircraft guidance equipment repairman.

The respiratory system was reported as normal when the 
veteran was examined by VA in September 1968.  His chest x-
ray was negative for any abnormalities.

A January 1978 VA general medical examination report shows 
that the lungs were reported as clear to auscultation and 
percussion on evaluation of the respiratory system.

An August 1994 VA peripheral nerves examination report shows 
the veteran reported that he smoked one to two packs of 
cigarettes per day.

In March 2003 the veteran filed a claim of entitlement to 
service connection for lung cancer as secondary to AO 
exposure.  He related that he had stopped off in Tan Son Nhut 
Air Base in Vietnam on his way to a duty assignment in 
Thailand.

In an April 2003 statement in support of claim the veteran 
advised that he was assigned to the 355th Tactical Fighter 
Wing, 355 Munitions Maintenance Squadron, at Takhli Royal Air 
Base in Thailand from January 1966 to January 1967.  He 
advised that a stop was made at Tan Son Nhut Air Base in 
Saigon, Vietnam, to offload troops.  He stated that he was 
not stationed in Vietnam.

Associated with the claims file are VA medical treatment 
reports variously dated in 2003.  It was noted that in 
January 2003 while undergoing preoperative work-up for 
shoulder surgery, the veteran was found to have small cell 
lung cancer.  His smoking history was acknowledged.

In May 2003 the service department advised, in response to 
the RO's inquiry, that it could not confirm whether or not 
the veteran had service in Vietnam.

In December 2003 the veteran provided oral testimony before a 
Decision Review Officer at the RO.  A transcript of his 
testimony has been associated with the claims file.  His 
testimony was essentially a reiteration of and consistent 
with contentions presented on appeal.  It was acknowledged by 
the veteran that he did not have documentation of service in 
Vietnam, nor could he remember names of individuals who could 
verify his claimed service therein.

In April 2004 the veteran and his son provided oral testimony 
before the undersigned Veterans Law Judge via a video 
conference with the RO.  His testimony was essentially a 
reiteration of contentions and testimony previously advanced 
on appeal.  He agreed to obtain additional medical evidence 
in support of his claim for VA compensation benefits.

On file is a later dated in April 2004 from MMK, MD.  She 
identified herself as the diagnosing and attending physician 
at the VA Medical Center in Iowa City when cancer was found 
in the veteran's kung.  She stated that it was a primary site 
and consistent with the lung cancer found in many Vietnam 
veterans who were exposed to herbicides in the course of 
their military duties in Vietnam.  

Dr. MMK acknowledged that while the veteran had a history of 
smoking, in determining etiology of the disease, even minimal 
exposure to AO was a risk factor, which was recognized and 
presumed to cause the kind of carcinoma discovered to exist 
in the veteran's lung.  She advised that it was at least as 
likely as not that the veteran's lung condition had been 
caused by his exposure to AO while serving in the Air Force 
in Southeast Asia.

On file is a letter dated in April 2004 from TC, MD.  He 
identified himself as having participated in the veteran's 
care while he was being treated at the VA Medical Center in 
Iowa City when cancer was discovered in his lung.  Dr. TC 
advised that it was a primary site and consistent with lung 
cancer found in many Vietnam veterans who were exposed to 
herbicides in the course of their military duties in Vietnam.  
Dr. TC acknowledged that while the veteran had a smoking 
history, in determining etiology of the disease, even minimal 
exposure to AO was a risk factor, which was recognized and 
presumed to cause the type of carcinoma discovered in the 
veteran's lung.  Dr. TC concluded that it is at least as 
likely as not that the veteran's lung cancer had been caused 
by his exposure to AO while serving with the Air Force in 
Southeast Asia.

In a May 2004 sworn and notarized statement on file the 
veteran reiterated that he got off the plane when it landed 
in Vietnam in January 1966, enroute to Thailand.

On file is a medical statement from a private physician dated 
in May 2004, noting the veteran is a hospice patient with 
Stage IV lung cancer.


Criteria

General Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more, and a presumptive 
disease such as malignant tumors become manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  


Agent Orange

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of date on onset.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e), including Note 2.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  
"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961 and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.  

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 
1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the 
CAFC has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  Thus, presumption is not 
the sole method for showing causation.  Accordingly, the 
Board will also address whether service connection may be 
awarded for peripheral neuropathy on a direct incurrence 
basis or on a presumptive basis other than on the basis of 
Agent Orange exposure.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  


If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  




This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for lung cancer claimed as secondary to AO 
exposure has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case at hand the veteran seeks entitlement to service 
connection for lung cancer.  Initially he satisfies the first 
requirement for prevailing on a claim for service connection; 
that is, he has the disability at issue.  

Applying the various pertinent criteria relevant to his 
claim, the Board notes that such disorder was not shown in 
service or for many years thereafter.  Accordingly, there is 
no basis upon which to predicate a grant of service 
connection on a presumptive basis with application of the 
general service connection criteria as lung cancer was not 
shown to be disabling to a compensable degree during the 
first post service year.

There are other criteria applicable to the veteran's case at 
hand.  The veteran has claimed entitlement to service 
connection for his lung cancer on the basis of his exposure 
to AO while in Vietnam, although briefly, enroute to his 
permanent duty station in Thailand.  Such exposure is claimed 
to have taken place in January 1966.  There is service 
personnel documentation of the veteran's assignment to Takhli 
Royal Air Base for a tour of duty commencing in January 1966.

Unfortunately, there is no service personnel documentation of 
the veteran's ever having made a visitation in Vietnam.  The 
pertinent governing criteria do require that there be 
verification of visitation to Vietnam which is the nature of 
the veteran's location there briefly enroute to his permanent 
duty station in Thailand.  The Board notes that it was not 
uncommon for American servicemen stationed in Thailand and 
other neighboring countries during the Vietnam war to have 
been transported to and from Vietnam for various reasons 
including temporary duty, brief missions, or just for rest 
stops which included picking up and dropping off servicemen 
whose duties were to varying degrees related to the conflict.

It was also not uncommon that such trips, especially those 
which were brief, as described by the veteran, were not 
documented.  In fact, it was not uncommon that such temporary 
stays in Vietnam were last minute decisions due to the 
exigencies of wartime and the need to use available resources 
to complete a variety of missions.  The RO has already 
conceded the credibility of the veteran.  The Board has no 
reason not to do the same.  As the Board noted earlier in 
this discussion, it is the Board's principal responsibility 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole.

In this regard, the Board finds that the veteran has been 
consistent in his recounting of the circumstances of his 
temporary landing for a brief period of time enroute to his 
permanent duty station in Thailand.  The record clearly shows 
that he has been cooperative and expeditious in seeking out 
sources of collateral evidence to support his claim.  The 
Board finds no reason not to accept the veteran's claim of 
having been in Vietnam for the brief period and under the 
circumstances he has testified to under oath, and 
incorporated into his written statements of record including 
one of which is sworn and notarized.  For the purpose of the 
present determination, the Board accepts as totally credible 
the veteran's account of the facts and circumstances 
surrounding his visitation to Vietnam in January 1966 enroute 
to his permanent duty station in Thailand.

Having overcome the first hurdle in analyzing the veteran's 
claim of entitlement to service connection for lung cancer, 
the Board must now determine, in view of the veteran's rather 
significant smoking history, whether his lung cancer can be 
attributed to his brief two hour stay in Vietnam.  In this 
regard, as the Board noted earlier, the Veteran cooperated in 
the development of his claim by obtaining competent medical 
evidence referable to the likely etiology of his lung cancer.

The veteran submitted a supporting statement from the VA 
physicians who not only identified his lung cancer, but who 
participated in his treatment.  Both physicians have 
expressed their opinions and both opinions are supportive.  
The two physicians have taken cognizance of the veteran's 
smoking history, a history he did not deny while under oath 
and testifying before the undersigned.  Both physicians are 
in agreement that the very nature of the veteran's lung 
cancer is such found in many Vietnam veterans exposed to AO 
in connection with their duties in Vietnam.  

Both physicians are in agreement that even minimal exposure 
is sufficient to cause the development of lung cancer.  Both 
physicians acknowledged that it was as likely as not that the 
veteran's lung cancer was related to exposure to AO in 
Vietnam, an exposure which has been conceded by the 
undersigned and accepted as fact.  There is no competent 
medical opinion of record discounting any relationship 
between the veteran's lung cancer and his in service exposure 
to AO.  
There is no competent medical opinion of record linking the 
veteran's post service lung cancer entirely to his smoking 
history.  The Board has no authority or standing to provide a 
contrary medical opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board finds that the evidentiary record, with application 
of all pertinent governing criteria, permits the grant of 
entitlement to service connection for lung cancer as 
secondary to AO exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a), (e) (2003).


ORDER

Entitlement to service connection for lung cancer as 
secondary to AO exposure is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



